Citation Nr: 1023924	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-16 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for posttraumatic stress disorder, to include 
depression. 

2.  Entitlement to a disability rating in excess of 
20 percent for diabetes mellitus, type II.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, in relevant part, continued a 
50 percent evaluation for posttraumatic stress disorder 
(PTSD), to include depression, and a 20 percent evaluation 
for diabetes mellitus, type II (DM) and denied entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  

As the Veteran is challenging the disability ratings assigned 
for his PTSD and DM, and the record raises assertions that he 
is unemployable because of these service-connected 
disabilities, the determination as to whether he is entitled 
to TDIU is part and parcel of the determination of the 
increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 
447, 453 (2009).  While the Board has jurisdiction over this 
matter, the claim for TDIU is remanded to the RO for further 
development, as discussed more fully below.

For the reasons set forth below, this appeal-to include the 
claims for increased ratings for the service-connected PTSD 
and DM as well as the issue of entitlement to a TDIU-is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of his claims of 
entitlement to increased ratings for PTSD and DM and to TDIU.

In May 2007, the Veteran submitted a disability benefits 
award letter from the Social Security Administration (SSA).  
Additionally, a November 2008 VA psychiatric treatment record 
indicates that the Veteran is receiving "full disability 
from SSD."  Despite this evidence of the Veteran's receipt 
of SSA disability benefits, there are no records from SSA 
contained in the claims file, nor is there any indication 
that VA attempted to obtain them.  Although it is unclear 
whether the Veteran was granted SSA disability benefits in 
relation to his service-connected PTSD and/or DM, there is no 
affirmative indication in the evidence of record that they 
are entirely unrelated to his service-connected disabilities.  
Under the duty to assist, VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency, to include SSA.  See 38 C.F.R. 
§ 3.159(c)(2) (2009).  When VA has actual notice of the 
existence of records held by SSA that appear relevant to the 
claim before VA, VA has a duty to assist by requesting those 
records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 369-70 (1992).  Thus, the AMC/RO should attempt to 
obtain all relevant SSA records.

Additionally, the Board notes that the most recent VA 
examinations of record are over 4 years old.  The more recent 
award of SSA disability benefits (possibly due to the 
Veteran's PTSD and DM), as well as the submission of a May 
2007 letter from a VA physician indicating that the Veteran 
can only walk and cannot complete strenuous activities due to 
his DM, reflect a potential worsening of these 
service-connected disabilities since he was last examined.  
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2009).  Therefore, the 
Board finds that new VA examinations are warranted in order 
to determine the Veteran's current level of disability.

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  See Colvin at 175.  For the reasons 
described above, the Veteran's claims of entitlement to 
increased ratings for PTSD and DM must be remanded for new VA 
examinations.

In Rice v. Shinseki, the Court held that a TDIU claim is part 
of an increased rating claim when such claim is raised by the 
record.  See Rice, supra.  In this case, the Veteran has 
alleged that he is no longer able to maintain employment due 
to his service-connected disabilities.  Therefore, the issue 
of TDIU is raised by the record, and it is properly before 
the Board.  A review of the record shows that further 
development is needed to properly adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that 
a veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his service-connected disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2009).

The record shows that the Veteran is currently unemployed.  
He claims that his unemployment is due to his service-
connected disabilities.  While the Veteran has been afforded 
previous VA examinations and a previous claim for TDIU was 
denied in May 2006, a complete opinion as to his current 
unemployability and the effect of his service-connected 
disabilities on his employability has not been rendered.  The 
Board finds that the VA examinations conducted pursuant to 
this remand should include medical opinions regarding the 
effect of the Veteran's ability to secure or maintain 
substantially gainful employment as a result of his service-
connected PTSD and DM.  

As this issue is being remanded, the Board will take the 
opportunity to obtain any VA treatment records not yet 
associated with the claims file.  38 U.S.C.A. § 5103A(c) 
(West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file copies of the May 2007 decision 
awarding SSA disability benefits to the 
Veteran as well as the medical records 
used in support of that determination.  
If, after making reasonable efforts, the 
AMC/RO cannot procure these records, it 
must specifically document in the claims 
file what attempts were made to obtain the 
records, and indicate in writing (in the 
claims file) that further attempts to 
locate or obtain any government records 
would be futile.  The AMC/RO must then: 
(a) notify the Veteran of the records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.

2.  Obtain and associate with the claims 
file copies of any records of PTSD and DM 
treatment that the Veteran may have 
received at the Fayetteville VA Medical 
Center since February 2009.  

3.  After completion of the above, the 
Veteran should be scheduled for VA 
compensation examinations with appropriate 
examiners in order to determine the 
severity of his posttraumatic stress 
disorder and diabetes mellitus, type II.  
The claims folder must be made available to 
the examiners for review of pertinent 
documents therein in connection with the 
examinations.  The examination reports must 
reflect that such a review was conducted.  
All indicated studies should be completed.  

All psychiatric pathology associated with 
the posttraumatic stress disorder should be 
noted in the examination report.  In 
particular, the examiner is requested to 
assign a Global Assessment of Functioning 
(GAF) score.  In addition, the examiner 
should express an opinion as to the impact, 
if any, of the Veteran's posttraumatic 
stress disorder on his ability to work, 
irrespective of his age and any nonservice-
connected conditions.  

All pertinent pathology associated with the 
diabetes mellitus should be noted in the 
examination report.  In particular, the 
examiner should opine as to whether the 
Veteran's diabetes mellitus requires 
regulation of his activities.  Also, the 
examiner should discuss the presence or 
absence of episodes of ketoacidosis or 
hypoglycemic reactions, the frequency of 
hospitalizations or of visits to a diabetic 
care provider for these conditions, any 
complications associated with the diabetes, 
weight loss, and loss of strength.  In 
addition, the examiner should express an 
opinion as to the impact, if any, of the 
Veteran's diabetes mellitus on his ability 
to work, irrespective of his age and any 
nonservice-connected conditions.  

A complete rationale for all opinions 
provided should be given.

4.  Thereafter, readjudicate the claims of 
entitlement to increased ratings for 
posttraumatic stress disorder and diabetes 
mellitus, type II, and entitlement to 
TDIU.  If any of the claims remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After they have had 
an adequate opportunity to respond, this 
case should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2009).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).


